Opinion by
Judge Rogers,
Howard and Leslie Diehl appealed to the Zoning Hearing Board of Lower Milford Township from the action of the zoning officer denying their application for a permit to operate a fish hatchery on their land and, in the alternative, applied to the Zoning Hearing Board for a variance from zoning regulations so that *101they might engage in this activity. The Zoning Hearing Board upheld the zoning officer’s refusal of the permit and denied the application for a variance. The Diehls appealed the Zoning Hearing Board’s decision to the Court of Common Pleas of Lehigh County raising, in addition to asserted errors of the Zoning Hearing Board, questions as to the constitutionality of the zoning ordinance and as to the jurisdiction of the zoning authorities and court over the subject matter of their use of enormous amounts of ground water in their hatchery business. All of these issues were ably treated and decided against the appellants by Judge John E. Backenstoe in an opinion supporting the action of the court affirming the Zoning Hearing Board’s decisions.
We affirm the order here appealed on Judge Backenstoe's opinion filed in the court below, Diehl v. Zoning Hearing Board of Lower Milford Township, 21 Pa. D. & C.3d 550 (1981).
Order
And Now, this 13th day of April, 1982, the order of the Court of Common Pleas of Lehigh County is affirmed.